—Judgment, *224Supreme Court, Bronx County (Harold Silverman, J.), rendered October 7, 1997, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 44/2 to 9 years, unanimously affirmed.
The court properly exercised its discretion in denying defense challenges for cause to two prospective jurors where both prospective jurors steadfastly responded to questioning by both the court and counsel with unqualified assurances that they could be fair and impartial and would not give undue weight to the testimony of a police officer, and where the court, after viewing the jurors’ statements as a whole, determined that there was no substantial risk that either juror had a state of mind that was likely to preclude him from rendering an impartial verdict based upon the evidence adduced at trial (see, People v Williams, 63 NY2d 882; People v De La Cruz, 223 AD2d 472, lv denied 88 NY2d 846; People v Deguero, 264 AD2d 660).
The court properly declined to charge criminal possession of a controlled substance in the seventh degree as a lesser included offense of criminal possession of a controlled substance in the third degree. No reasonable view of the evidence, including the large quantity of vials of drugs possessed and recovery of the buy money, supports a finding of possession without intent to sell (see, People v Richardson, 244 AD2d 273, lv denied 91 NY2d 1012; People v Gray, 232 AD2d 179, lv denied 89 NY2d 1093). Concur — Ellerin, P. J., Wallach, Lerner, Rubin and Buckley, JJ.